In a proceeding pursuant to article 78 of the Civil Practice Act to review a determination of the Board of Appeals of the Village of Great Neck Estates dated February 14, 1956, the board appeals from an order *842dated May 28, 1956 annulling the determination and directing the issuance of an unconditional variance to permit the use of two buildings on respondent’s property, in said village, as dwellings by independent families. The notice of appeal brings up for review an order dated February 6, 1956, which, in a proceeding to review a determination of the board dated October 8, 1955 remitted the matter to the board for reconsideration. Respondent’s property contains 21,640 square feet. The ordinance requires that each building occupy an area of not less than 12,900 square feet. Order dated May 28, 1956 unanimously affirmed, with $10 costs and disbursements. No opinion. Appeal from order dated February 6, 1956 dismissed, without costs. This order is not an order in a proceeding finally determined by the order dated May 28, 1956. In any event the appeal from said order is academic. Present —Beldoek, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.